Citation Nr: 1437799	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for residuals of a cold injury of the right lower extremity.  

2.  Entitlement to an increase in a 30 percent rating for residuals of a cold injury of the left lower extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a cold injury of the right and left lower extremities.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from July 1975 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied service connection for a low back disability (listed as lumbago).  By this decision, the RO also denied increases in 30 percent ratings for residuals of cold injuries of the right and left lower extremities.  

A September 2012 RO decision denied service connection for a low back disability (listed as a congenital transitional vertebral body with sacralization and degenerative disc disease at L4-L5), to include as secondary to service-connected residuals of cold injuries of the right and left lower extremities.  

In the September 2011 rating decision, the RO also denied a claim for a TDIU rating.  The Veteran filed a notice of disagreement in September 2011 and a statement of the case was issued in June 2012.  The record does not reflect that a timely substantive appeal has been submitted as to that issue and the RO has not certified that issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

However, although that rating action was not appealed, a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a TDIU rating is part of the claims for entitlement to an increase in the 30 percent ratings for residuals of cold injuries of the right and left lower extremities.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a low back disability, to include as secondary for residuals of cold injuries of the right and left lower extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran's residuals of a cold injury of the right lower extremity are manifested by no more than arthralgia or other pain, numbness, or cold sensitivity, as well as nail abnormalities and locally impaired sensation.  There is no evidence of tissue loss, color changes, hyperhidrosis, or X-ray evidence of abnormalities.  

2.  The Veteran's residuals of a cold injury of the right lower extremity are manifested by no more than arthralgia or other pain, numbness, or cold sensitivity, as well as nail abnormalities and locally impaired sensation.  There is no evidence of tissue loss, color changes, hyperhidrosis, or X-ray evidence of abnormalities, other than mild pes planus.  

3.  The Veteran's peripheral neuropathy of the right lower extremity is attributable to his service-connected residuals of a cold injury of the right lower extremity.

4.  The Veteran's peripheral neuropathy of the left lower extremity is attributable to his service-connected residuals of a cold injury of the left lower extremity.

5.  The Veteran's service-connected disabilities are depression (rated 50 percent); residuals of a cold injury of the right lower extremity (rated 30 percent); and residuals of a cold injury of the left lower extremity (rated 30 percent).  The combined disability rating is 80 percent.  The Board has, in this decision, also granted service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  

6.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

1.  The criteria for an increase in a 30 percent rating for residuals of a cold injury of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7122 (2013).  

2.  The criteria for an increase in a 30 percent rating for residuals of a cold injury of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7122 (2013).  

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met.  38 C.F.R. § 3.310 (2013).  

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met.   38 C.F.R. § 3.310 (2013).  

5.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in June 2011 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in June 2012 statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran has not indicated and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  A VA examination was conducted in July 2011.  The record does not reflect that the examination is inadequate for deciding these claims.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  





Analysis

I.  Cold Injuries

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

The Veteran's residuals of cold injuries of the lower extremities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122, which provides that cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.

VA treatment records dated from June 2010 to June 2011 show that the Veteran was treated for multiple disabilities, including his service-connected residuals of cold injuries of the right and left lower extremities.  

For example, a June 2010 VA treatment entry noted that the Veteran was seen for evaluation of his burning foot syndrome and painful calluses in the metatarsal head region.  The examiner reported that sensation was intact, bilaterally, and that vascular pedal pulses were palpable in the bilateral posterior tibial arteries.  The examiner stated that there were no open lesions, as well as no lower extremity edema or erythema.  The Veteran continued to have diffused hyperkeratotic tissues in the sub second and third metatarsal head region, bilaterally and flexion contractures in the lesser digits.  The assessment included tyloma, bilateral, sub second and third metatarsal head region; burning foot syndrome; and hemmer digits two through five, bilaterally.  

A January 2011 VA treatment entry noted that the Veteran was seen for painful calluses.  The examiner reported that neurologic sensation was intact, bilaterally, and that a vascular evaluation was deferred.  There were no open lesions, and no lower extremity edema or erythema.  The second and third bilateral metatarsal heads had diffuse hyperkeratotic tissue with multiple central core intractable plantar keratoses.  The Veteran's toenails were dystrophic and predominantly bilateral hallux toenails.  The diagnoses were tyloma, bilateral, sub second and third metatarsal heads and plantar heel region; history of burning foot syndrome not mentioned; dystrophic nails, one through five, bilaterally, predominantly halls nail plates; and hammer digits, two through five.  

A June 2011 VA treatment entry related diagnoses that included frostbite induced peripheral neuropathy.  

A July 2011 VA entry indicated that the Veteran had been suffering from frostbite induced foot neuropathy since 1977.  It was noted that the Veteran reported that his foot pain was worsening and spreading to his heel.  He stated that he had restless nights due to burning and pruritic pain.  An assessment was not provided.  

A July 2011 VA neurological examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that his feet were getting progressively worse.  He stated that he was told by doctors that the only thing that could be done for his feet would be amputation.  The Veteran indicated that he had constant pain and burning in his feet and he could not sleep because he could not stand the touch of sheets on his feet.  His feet itched and were very sore all the time.  He had neuropathy in both feet; numbness and tingling in his feet; and reported that he had balance problems and could not go anywhere alone because of the risk of falling.  It was noted that the Veteran was seeing a podiatrist and that he wore special shoes and orthotics.  

The examiner reported that the Veteran had symptoms of cold intolerance.  The  Veteran also had symptoms of pain, stiffness, fatigability, and calluses in both feet.  As to a summary of lower extremity symptoms, the examiner indicated that the Veteran had coldness, calf pain, fatigability, edema, and aching in both lower extremities.  The Veteran's gait was not normal and he was unable to walk on his heels or toes, secondary to pain.  The Veteran had dry, flakey skin on his feet, as well as dystrophic nails.  Muscle strength in both lower extremities was a five and  there was no atrophy, spasms, or other muscular abnormalities.  The Veteran had painful motion, swelling, tenderness, weakness, and circulatory disturbances in both feet.  There was no evidence of foot or toe abnormalities and no evidence of flatfeet.  

The examiner indicated that the Veteran had trophic changes and edema of the lower extremities.  Dorsalis pedis pulse and the posterior tibial pulse were both normal, bilaterally.  The peripheral nerve reflexes in the biceps, triceps, brachioradialis, knee jerk, and ankle jerk, were all 2+, bilaterally.  Plantar flexion was normal, bilaterally.  Vibration and pain to pinprick, as well as position sense and light touch, were all normal, bilaterally.  There were no right or left extremity dysthesias.  Motor evaluation showed that ankle dorsiflexion, plantar flexion, and great toe extension, were all 5/5, bilaterally.  Muscle tone was normal and there was no evidence of any muscle atrophy.  An X-ray of the Veteran's right foot related an impression of a negative right foot.  The left foot X-ray related an impression of mild pes planus.  

The diagnoses were frostbite injuries to the bilateral lower extremities with residuals of sensory neuropathy worsening with age per neurology.  The examiner reported that the effects on the Veteran's occupation included increased absenteeism, as well as decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The Veteran's daily activities were affected by constant burning pain in his feet, as well as difficulty driving, walking or standing.  The Veteran's usual occupation was in construction and he was not currently employed..  The Veteran reported that he was disabled secondary to his feet.  

The examiner indicated that the Veteran's lower extremity neuropathy would make it difficult for him to obtain or maintain any type of gainful employment that involved walking, standing, driving, or exposure to cold temperatures.  The examiner maintained that the Veteran's constant pain would make it difficult to concentrate on anything difficult, but that he should be able to perform sedentary work if he was able to elevate his feet to prevent swelling.  

Private and VA treatment records dated from July 2011 to February 2014 show that the Veteran continued to received treatment for multiple disorders, including his service-connected residuals of cold injuries to the right and left feet, consistent with the finding reported above.  

Based on the medical evidence, the Board finds that the Veteran's service-connected residuals of a cold injury of the right lower extremity is not more than 30 percent disabling, and that his service-connected cold injury of the left lower extremity is also not more than 30 percent disabling.  A 30 percent rating is the maximum allowing rating under 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  The Board will address the Veteran's peripheral neuropathy in the discussion below.  There is no evidence of complications such as squamous cell carcinoma or cold injury scars.  While Note (2) to Diagnostic Code 7122 calls for separate evaluations for each affected part, there is no specific evidence to warrant a rating as to each individual toe, etc.  

The weight of the evidence demonstrates that the Veteran's residuals of a cold injury of the right lower extremity is no more than 30 percent disabling, and that his residuals of cold injury of the left lower extremity is no more than 30 percent disabling.  The preponderance of the evidence is against the claim for an increase in a 30 percent rating for residuals of a cold injury of the right lower extremity and the claim for an increase in a 30 percent rating for residuals of a cold injury of the left lower extremity; there is no doubt to be resolved, and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran's service-connected residuals of a cold injury of the right lower extremity and residuals of a cold injury of the left lower extremity, respectively, result in pain, stiffness, fatigability, nail abnormalities , and calluses in both feet.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected residuals of a cold injury of the right lower extremity and residuals of a cold injury of the left lower extremity, respectively, are adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

II.  Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is currently service-connected for residuals of a cold injury of the right lower extremity, for residuals of a cold injury of the left lower extremity, and depression.  

The issues of entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity are not currently on appeal.  However, the Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7122 provides that such complications are to be separately rated under other diagnostic codes.  

A July 2011 VA general medical examination report included a notation that the Veteran's claim file was reviewed.  The examiner diagnosed frostbite injuries to the bilateral lower extremities with residuals of sensory neuropathy.  Additionally, VA treatment records, including June 2011 and July 2011 VA treatment entries, have also related diagnoses that included frostbite induced peripheral neuropathy.  

Based on the totality of the evidence, the Board finds that the Veteran's current peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are due to due to his service-connected residuals of a cold injury of the right lower extremity and residuals of a cold injury of the left lower extremity, respectively.  The evidence is at least in equipoise on this point, and the Veteran is to be given the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

Service connection for peripheral neuropathy of the right and left lower extremities is warranted.   

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service connected disabilities are depression (rated 50 percent); residuals of a cold injury of the right lower extremity (rated 30 percent); and residuals of a cold injury of the left lower extremity (rated 30 percent).  The combtined disability rating is 80 percent.  The Veteran meets the schedular requirements.   

The Veteran completed two years of high school.  He reports that he last worked full-time in June 2009.  He indicates that he performed construction work from July 1993 to June 2009.  He maintains that his bilateral foot pain secondary to his cold weather injuries of the right and left feet, with peripheral neuropathy, prevented him from working.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  

A July 2011 VA general medical examination report noted that the Veteran's claim file was reviewed.   The diagnoses were frostbite injuries to the bilateral lower extremities with residual of sensory neuropathy.  The examiner indicated that the Veteran's lower extremity neuropathy would make it difficult for him to obtain or maintain any type of gainful employment that involved walking, standing, driving, or exposure to cold temperatures.  The examiner maintained that the Veteran's constant pain would make it difficult to concentrate on anything difficult, but that he should be able to perform sedentary work if he was able to elevate his feet to prevent swelling.  

A May 2012 statement from Dr. M. Hussein indicated that the Veteran was unable to engage in gainful activity due to his chronic pain in both feet.  


A TDIU rating is warranted.  


ORDER

An increase in a 30 percent rating for residuals of a cold injury of the right lower extremity is denied.  

An increase in a 30 percent rating for residuals of a cold injury of the left lower extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for peripheral neuropathy of the left lower extremity is granted.  

A TDIU rating is granted.  


REMAND

The Veteran is service-connected for residuals of a cold injury of the right lower extremity and for residuals of a cold injury of the left lower extremity.  He is also service-connected for depression.  The Board has also granted service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  

The Veteran contends that he has a low back disability that is related to his service-connected residuals of a cold injury of the right lower extremity and of the left lower extremity.  

The Veteran's service treatment records do not specifically show treatment for a low back disability.  Such records do show treatment for a left shoulder problem with a reference to a spasm in the Veteran's mid back.  A February 1976 treatment entry noted that the Veteran complained of pain in the lower left scapula area for three weeks.  The examiner reported that there were some spasms noted on the left side of the mid back at the tip of the scapula.  The impression was muscle strain.  The Veteran's service treatment records do show treatment for right and left lower extremity problems on numerous occasions.  

Post-service private and VA treatment records show treatment for variously diagnosed low back problems.  

A September 2012 VA back (thoracolumbar spine) conditions examination report included a notation that the Veteran's claim file was reviewed.  The diagnosis was a congenital transition vertebral body with sacralization of the L5 segment with degenerative disc disease at L4-L5.  The examiner indicated that the Veteran's claimed low back disability was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected conditions.  The examiner also stated that the Veteran's back condition was not (less than 50/50 probability) proximately due to or the result of cold injuries residuals of the right and left lower extremities.  The examiner reported that there was no pathophysiologic correlation for a congenital transitional vertebral body with sacralization of the L5 segment with degenerative disc disease at L4-L5 and service-connected cold weather injuries history.  The examiner maintained that the Veteran's vertebral condition was congenital with the development of degenerative disc disease as a direct component and of aging.  

The VA examiner did not specifically address whether the Veteran's service-connected residuals of cold weather injuries of the right lower extremity and the left lower extremity aggravated his current low back disability.   Additionally, the examiner did not address direct service connection.  Further, the examiner did not provide much in the way of a rationale for the opinion that the Veteran's back condition was not proximately due to or the result of cold injuries residuals of the right and left lower extremities, other than to state that there was no pathophysiologic correlation for a congenital transitional vertebral body with sacralization of the L5 segment with degenerative disc disease at L4-L5 and service-connected cold weather injuries.  The Board has granted service connection for peripheral neuropathy of the right and left lower extremities since the time of the examination.  

In light of the problems with the September 2012 VA back (thoracolumbar spine) conditions examination, the Board finds Veteran has not been afforded an adequate VA examination as to his claim for service connection for a low back disability, to include as secondary to service-connected residuals of a cold injury of the right lower extremity and of the left lower extremity, and peripheral neuropathy of the right lower extremity and of the left lower extremity.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since February 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed low back disability, to include as secondary to service-connected residuals of cold injury of the right lower extremity and of the left lower extremity, as well as peripheral neuropathy of the right lower extremity and of the left lower extremity.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during his period of service.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his low back problems were first manifested during his period of service, and have continued since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a cold injury of the right lower extremity and of the left lower extremity, and his peripheral neuropathy of the right lower extremity and of the left lower extremity, caused or aggravated any diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


